Citation Nr: 1136580	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  05-03 377A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

Entitlement to service connection for headaches, to include as secondary to service-connected discogenic disease of L5-S1 with lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, , E.M., C.G., and J.V.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States Marine Corps from June 1980 to November 1984.  The Veteran also served with the United States Marine Corps Reserve for periods from February 1974 to August 1976; he was not called to active duty as a Reservist.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the RO.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge held at the RO in January 2008.  A transcript of the hearing has been associated with the claims file.  

In June 2008 and July 2010, the Board remanded the matter to the RO for additional evidentiary development.  The case is presently before the Board for further action.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from from June 1980 to November 1984.  

2.  In September 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran , through his authorized representative, that a withdrawal of this appeal is requested.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


